



EXELON CORPORATION
STOCK DEFERRAL PLAN


(As Amended and Restated Effective September 25, 2019)


ARTICLE I
Amendment and Restatement; Purpose


The Exelon Corporation Stock Deferral Plan (the “Plan”) was established as the
Unicom Corporation Stock Bonus Deferral Plan, and was amended and restated,
effective September 30, 1998, and subsequently amended by the First Amendment
thereto, also effective September 30, 1998. Effective as of October 20, 2000,
sponsorship of the Plan was transferred to Exelon Corporation and, pursuant to
the Second Amendment, the Plan was renamed the Exelon Corporation Stock Deferral
Plan and amended to reflect the merger of Unicom Corporation with and into
Exelon Corporation. Effective January 1, 2005, the Plan is hereby amended and
restated as set forth herein for the purpose of (i) complying in good faith with
the requirements of section 409A of the Code and (ii) providing for changes to
the time and form of benefit payments under the Plan as permitted pursuant to
transition rules adopted by the Internal Revenue Service under section 409A of
the Code. The rights and benefits of any Participant (as defined below) whose
employment terminated prior to January 1, 2005 shall be determined under the
terms of the Plan as in effect on the date of such termination of employment.
Exelon Corporation (the “Company”) maintains the Plan in order to provide to
certain key employees of the Company and participating affiliates (collectively,
the “Employers”) the opportunity to defer the receipt of performance share unit
awards and such other incentive or other awards as may be permitted by the Plan
Administrator (collectively, “Awards”), in each case payable in common stock of
the Company (“Exelon Stock”), granted under the Company’s Long Term Incentive
Plan (the “LTIP”).


ARTICLE II
Eligibility and Participation


2.1     Eligibility and Participation. Each individual who was a Participant in
the Plan on December 31, 2004 shall continue to be a Participant on January 1,
2005. Each other employee of an Employer who, on the applicable election date
described in Section 3.1, is described below, upon making a deferral election in
accordance with the provisions of Article III shall become a participant
(“Participant”) in this Plan on the effective date of such election: (a) an
officer of the Company or any affiliate or subsidiary thereof; or (b) an
employee in an executive salary band under the Company’s compensation system or
at the equivalent payroll level under another Employer’s compensation system.
2.2     Termination of Participation. Each Participant shall remain a
Participant until such individual receives a distribution of the entire balance
of his or her Deferred Stock Account hereunder; provided, however, that a
Participant who is, as of any applicable election date, no longer described in
paragraphs (a) or (b) of Section 2.1, shall not be entitled to make any further
deferral elections under the Plan.


ARTICLE III
Deferral Elections


3.1     Deferral Elections.


1

--------------------------------------------------------------------------------





(a)     Deferral Elections. On or before the election due date set forth below,
each Participant may elect, in the manner specified by the Plan Administrator,
to defer the receipt of all or a portion of any Award. An election made prior to
October 1, 2000 to defer receipt of any Award made to Participant under the PECO
Energy Company Performance Share Program as in effect prior to October 1, 2000
shall be deemed to be a deferral election under this Section 3.1(a), and except
as otherwise specifically provided herein, the terms and conditions of the Plan
shall apply to such deferral elections. Notwithstanding the foregoing, Awards
granted after December 31, 2006 may not be deferred under the Plan.
(b)     Election Due Dates. Elections under the Plan shall be due on such date
as the Plan Administrator or its delegate shall specify, but no later than
December 31st of the calendar year preceding the calendar year in which the
Award is granted or such other time determined by the Plan Administrator in
accordance with interpretive guidance issued by the U.S. Treasury Department
under section 409A of the Code; provided, however, that for an individual who
first becomes an eligible employee after an applicable election due date, the
election shall be due within 30 days after the date on which such individual is
notified of his or her eligibility under the Plan.
(c)     Effect of Elections. An election made pursuant to paragraph (b) hereof
shall provide that the Award subject to such election shall not be paid to the
Participant at the time provided under the terms of the program under which the
Award was granted or Agreement, as applicable, but shall instead be paid to the
Participant in accordance with the Participant’s Distribution Election Form (as
defined in Section 5.1).


ARTICLE IV
Deferred Stock Account
The Company shall establish on its books an account (a “Deferred Stock Account”)
on behalf of each Participant who has made a deferral election pursuant to
Section 3.1(a). Each Deferred Stock Account shall be credited with the amount
deferred pursuant to Section 3.1(a), plus an amount (the “dividend equivalents”)
equal to the dividends declared from time to time on the number of shares of
Exelon Stock credited to such account, determined in accordance with the
following sentence. Dividends shall be credited to each Participant’s Deferred
Stock Account as a number of additional shares of Exelon Stock determined by
dividing the aggregate amount of such dividend equivalents by the purchase price
used under the Exelon Corporation Dividend Reinvestment and Stock Purchase Plan
related to each such dividend; provided, however, that with respect to any
dividend payable after October 20, 2000 and prior to January 1, 2001, the
purchase price shall be the closing price on the date the dividend was paid.
Deferred Stock Accounts shall be for bookkeeping purposes only, and neither the
Company nor any Employer shall be obligated to set aside or segregate any actual
shares of Exelon Stock or any other assets in respect of such accounts.


ARTICLE V
Time and Manner of Payment
5.1     Form of Distributions.
(a)     Each Participant who separates from service on or before December 31,
2005 may elect to receive payment of his or her Deferred Stock Account in one of
the following forms by filing an election in the manner specified by the Plan
Administrator:
(i)    a lump sum, or
(ii)     a series of annual installments over a period of up to 15 years;
provided, that a Participant who separates from service prior to attaining
either (A) age 60 or (B) age 50 and completion of at least ten years of service
with the Employers (“Retirement Age”) shall not be eligible to receive
installments over a period of more than three years.


2

--------------------------------------------------------------------------------





Each such Participant who separates from service during 2005 may make separate
payment elections with respect to (A) the portion of his or her account which
was deferred and became vested prior to January 1, 2005 and (B) the portion of
his or her account which was deferred or became vested on or after January 1,
2005.
(b)     Each Participant who separates from service on or after January 1, 2006,
but prior to attaining Retirement Age, shall receive payment of his or her
Deferred Stock Account in a lump sum.
(c)     Each Participant who separates from service on or after January 1, 2006
and upon or after attaining Retirement Age may elect to receive payment of his
or her Deferred Stock Account (together with his or her account balances under
the Exelon Corporation Deferred Compensation Plan) in one of the following forms
by filing an election in the manner specified by the Plan Administrator:
        (i)    a lump sum; or
        (ii)    a series of annual installments over a period of up to 15 years.
Each such Participant who separates from service during 2006 may make separate
payment elections with respect to (A) the portion of his or her account which
was deferred and became vested prior to January 1, 2005 and (B) the portion of
his or her account which was deferred or became vested on or after January 1,
2005.
Notwithstanding the foregoing, if the value of a Participant’s Deferred Stock
Account does not exceed $25,000 as of the date of the Participant’s separation
from service and any subsequent Valuation Date (as defined below), such
Participant’s account shall be distributed in a lump sum. All payments hereunder
shall be made in the form of Exelon Stock.
5.2     Timing of Distributions.
(a)     Except as otherwise provided in Section 5.2(b), Section 5.3 or Section
5.4, the balance of a Participant’s Stock Deferral Account (together with his or
her account balance under the Exelon Corporation Deferred Compensation Plan)
shall be paid or commence to be paid in accordance with Section 5.1 as of the
calendar quarter immediately following the date that is six months following the
date on which the Participant separates from service, within the meaning of
section 409A of the Code. In the case of a Participant who has elected annual
installment payments, the remaining annual installments shall be paid as soon as
practicable after the April 1 of the calendar year following the calendar year
in which the first such payment is made and as soon as practicable following
each succeeding April 1. The amount of each installment payment shall be
determined by dividing the balance of the Participant’s accounts hereunder as of
the April 1, or if such April 1 is not a business day, as of the first business
day preceding such April 1, (the “Valuation Date”) preceding such payment by the
total number of installment payments remaining in the installment period elected
by the Participant. The net shares of Exelon Stock (including any fractional
share) determined by reference to the closing price per share of Exelon Stock,
as reported on the national securities exchange or quotation service through
which the Common Stock is listed or traded on the business day immediately
preceding the date of distribution and reduced by any amount required by law to
be deducted or withheld (or to the extent determined by the Plan Administrator,
in its discretion, after consultation with its advisers), including income tax
withholding, shall be credited to an account established on behalf of the
Participant at such institution as the Plan Administrator shall designate.
(b)     Notwithstanding Section 5.2(a), each Participant shall have a single
opportunity to defer the date on which such Participant’s accounts shall be paid
or commence; provided, however, that in accordance with Section 409A of the Code
(i) no such deferred payment election shall become effective until the first
anniversary of the date such deferred payment election is made, (ii) no deferred
payment election shall be effective if the Participant is scheduled, pursuant to
Section 6.2(a), to receive or begin receiving payments within one year after the
date such deferred payment election is made and (iii) such deferred payment
election provides for payments to the Participant to be made or begin at least


3

--------------------------------------------------------------------------------





five years later than the date on which such distribution was previously
scheduled to be made or begin pursuant to Section 6.2(a). In the event such a
deferred payment election does not become effective, the time and manner of
payment of such Participant’s accounts shall be governed by Section 5.2(a).
5.3     Special Distribution Election. Pursuant to the transition rule set forth
in IRS Notice 2005-1, Q&A-19(c), and extended in the preamble to regulations
proposed under section 409A of the Code and IRS Notice 2006-79 (the “Transition
Rule”), Participants may make the special distribution elections described in
Section 5.3(a) and (b).
(a)     Each Participant may elect or change the form of payment of such
Participant’s Deferred Stock Account payable upon separation from service by
submitting an election on or before December 31, 2007 in accordance with
procedures prescribed by the Plan Administrator, provided that (i) if such
Participant’s distribution is made or commences in 2006, then such election
shall be effective only if it is submitted on or before December 31, 2005, and
(ii) if a Participant’s distribution is made or commences in 2007, then such
election shall be effective only if it is submitted on or before December 31,
2006.
(b)     Each Participant may elect to receive a distribution of such
Participant’s Deferred Stock Account attributable to Plan Years prior to January
1, 2007 in a lump sum payment of Exelon Stock in the third quarter of 2007, by
submitting such election on or before December 31, 2006 in accordance with
procedures prescribed by the Plan Administrator, provided that such election
shall be null and void if such Participant’s distribution under the Plan
otherwise would be made or commence prior to January 1, 2007. A Participant who
files such a lump sum election, whose position is Executive Vice President or
above and who has achieved two times his or her stockownership requirement may
elect to receive such distribution in the form of Exelon Stock, in cash, or one
quarter in Exelon Stock and three quarters in cash.
(c)     Notwithstanding the foregoing, pursuant to resolutions adopted by the
Compensation Committee of the Board of Directors of the Company on December 5,
2006, each Participant who elected pursuant to Section 3.1 to defer receipt of
the portion of performance share unit awards granted in 2004, 2005 or 2006 that
are payable in Exelon Stock shall, to the extent such awards become vested in
2007 or later, be deemed to have elected, pursuant to the Transition Rule, to
change the date on which such performance share unit awards are payable, such
that the performance share unit awards shall be payable in a lump sum
distribution of the portions of such awards payable in Exelon Stock as of their
respective vesting dates.
5.4     Timing of Distribution Elections; Default Elections. Subject to Section
5.3, a distribution election under Section 5.1 shall be made concurrently with
such Participant’s initial deferral election under the Plan, or at such other
time or times determined by the Plan Administrator in accordance with
interpretive guidance issued by the U.S. Treasury Department under section 409A
of the Code. If a Participant does not have a timely distribution election on
file with the Plan Administrator, his or her Stock Deferral Account will be
distributed in a lump sum.
5.5     Beneficiaries. If a Participant shall die while any shares of Exelon
Stock remain credited to the Deferred Stock Account established on his or her
behalf under Article IV, such amount shall be distributed as provided in Section
5.1 (and 5.3) to the beneficiary or beneficiaries as the Participant may, from
time to time, designate in writing delivered to the Plan Administrator (as
defined in Section 7.1 below). A Participant may revoke or change his or her
beneficiary designation at any time in writing delivered to the Plan
Administrator. If a Participant does not designate a beneficiary under this
Plan, or if no designated beneficiary survives the Participant, the
Participant’s estate shall be deemed to be the Participant’s beneficiary
hereunder.
5.6     Withholding. The Company may withhold from any amounts payable under
this Plan or otherwise payable to a Participant or beneficiary any taxes the
Company determines to be appropriate under applicable law and may report all
such amounts payable to such authority in accordance with any applicable law or
regulation. In addition, the Company


4

--------------------------------------------------------------------------------





may adjust the timing of any payment under this Plan consistent with the tax
treatment of such payment including, without limitation, to comply with Section
409A of the Code.
5.7     Facility of Payment. Whenever and as often as any Participant entitled
to payments under the Plan shall be incompetent or, in the opinion of the Plan
Administrator would fail to derive benefit from distribution of funds under the
Plan, the Plan Administrator, in its sole and exclusive discretion, may direct
that any or all payments hereunder be made (a) directly to or for the benefit of
such Participant, (b) to the Participant’s legal guardian or conservator; or (c)
to relatives of the Participant. The decision of the Plan Administrator in such
matters shall be final, binding and conclusive upon the Employers, the
Participant and every other person or party interested or concerned. The
Employers and the Plan Administrator shall not be under any duty to see to the
proper application of such payments made to a Participant, conservator, guardian
or relatives of a Participant.


ARTICLE VI
Application of ERISA, Funding


6.1     Application of ERISA. The Plan is intended to constitute an unfunded
plan maintained primarily for the purpose of providing deferred compensation to
a select group of management or highly compensated employees within the meaning
of sections 201(2), 301(a)(3) and 401(a)(1) of ERISA and Department of Labor
Regulation § 2520.104-23.
6.2     Funding. The Plan shall not be a funded plan, and neither the Company
nor any of the Employers shall be under any obligation to set aside any funds
for the purpose of making payments under this Plan. Any payments hereunder shall
be made out of the general assets of the Company and the Employers, and no
Participant or beneficiary shall have any right to any specific assets.
6.3     Trust. The Company shall establish a trust for the purpose of
administering assets of the Company and the Employers to be used for the purpose
of satisfying their obligations under the Plan. Any such trust shall be
established in such manner so as to be a “grantor trust” of which the Company is
the grantor, within the meaning of section 671 et. seq. of the Code. The
existence of any such trust shall not relieve the Company or any Employer of
their liabilities under the Plan, but the obligation of the Company and the
Employers under the Plan shall be deemed satisfied to the extent paid from the
trust.


ARTICLE VII
Administration


7.1     Administration. The Plan shall be administered by the Vice President,
Corporate Compensation, of the Company (the “Plan Administrator”). The Plan
Administrator shall determine the rights of any employee or former employee of
an Employer to benefits hereunder. The Plan Administrator has the sole and
absolute power and authority to interpret and apply the provisions of this Plan
to a particular circumstance, make all factual and legal determinations,
construe uncertain or disputed terms (including, without limitation, any
eligibility provisions) and make eligibility and benefit determinations in such
manner and to such extent as the Plan Administrator in his or her sole
discretion may determine. Benefits under the Plan will be paid only if the Plan
Administrator decides, in his or her discretion, that a Participant (or his or
her beneficiary) is entitled to them. The Plan Administrator shall promulgate
any rules and regulations necessary to carry out the purposes of the Plan or to
interpret the terms and conditions of the Plan; provided, however, that no rule,
regulation or interpretation shall be contrary to the provisions of the Plan.
The rules, regulations and interpretations made by the Plan Administrator shall
be applied on a uniform basis and shall be final and binding on any employee or
former employee of the Employers or any successor in interest of any of them.
The Plan Administrator may delegate any of its responsibilities or duties
hereunder.


5

--------------------------------------------------------------------------------





7.2     Claims Procedure. In accordance with the regulations of the U.S.
Department of Labor, the Company shall (i) provide adequate notice in writing to
any Participant or beneficiary whose claim for benefits is denied, setting forth
the specific reasons for such denial and written in a manner calculated to be
understood by such Participant or beneficiary and (ii) afford a reasonable
opportunity to any Participant or beneficiary whose claim for benefits has been
denied for a full and fair review by the Plan Administrator of the decision
denying the claim.
7.3     Expenses. All costs and expenses incurred in administering the Plan,
including the expenses of the Plan Administrator, the fees of counsel and any
agents of the Plan Administrator and other administrative expenses shall be paid
by the Company and the Employers. The Plan Administrator, in its sole
discretion, having regard to the nature of a particular expense, shall determine
the portion of such expense which is to be borne by the Company or a particular
Employer.
7.4     Indemnification. Neither the Plan Administrator nor any officer or
employee of the Company shall be liable to any person for any action taken or
omitted in connection with the interpretation and administration of the Plan
unless attributable to his or her own willful misconduct or bad faith, and the
Company shall indemnify and hold harmless such Plan Administrator, officers and
employees from and against all claims, losses, damages, causes of action and
expenses, including reasonable attorney fees and court costs, incurred in
connection with such interpretation and administration of the Plan.


ARTICLE VIII
Amendment and Termination


The Company intends to maintain the Plan indefinitely. However, the Plan, or any
provision thereof, may be amended, modified or terminated at any time by action
of its Senior Vice President and Chief Human Resources Officer or such other
senior officer to whom the Company has delegated amendment authority (without
regard to any limitations imposed on such powers by the Code or ERISA), except
that no such amendment or termination shall reduce or cancel the amount credited
to the accounts of any Participant hereunder immediately prior to the date of
such amendment or termination or cause an acceleration or other change in a
payment under the Plan that would result in penalties under section 409A of the
Code. Upon the termination of the Plan, all account balances hereunder shall
continue to be paid to Participants or their beneficiaries pursuant to the terms
of the Plan and each Participant’s distribution election in effect; provided,
however, that if the Plan is terminated in connection with a Change in Control
Event, within the meaning of regulations or other guidance promulgated under
section 409A of the Code, the Chief Human Resources Officer of the Company or
such other senior officer to whom the Company has delegated amendment authority
may elect, in his or her sole discretion, to pay out all accounts to
Participants and beneficiaries within 12 months after the occurrence of such
Change in Control Event.


ARTICLE IX
Miscellaneous


9.1     FICA Taxes. Notwithstanding Section 3.1, the amount deferred for any
calendar year pursuant to an election made thereunder shall be reduced by an
amount which, after the payment of applicable federal and state income taxes and
the tax imposed under section 3121 of the Code in respect of amounts deferred,
is equal to the amount of the tax imposed under section 3121 of the Code on the
amount otherwise subject to deferral (determined without regard to this Section
9.1) pursuant to Section 3.1 for such calendar year.
9.2     Nonassignment of Benefits. It shall be a condition of the payment of
benefits under this Plan that neither such benefits nor any portion thereof
shall be assigned, alienated or transferred to any person voluntarily or by
operation of


6

--------------------------------------------------------------------------------





any law, including any assignment, division or awarding of property under state
domestic relations law (including community property law). Any such attempted or
purported assignment, alienation or transfer shall be void.
9.3     No Guarantee of Employment. Nothing contained in this Plan shall be
construed as a contract of employment between any Employer and any employee or
as conferring a right on any employee to be continued in the employment of any
Employer, or as a limitation of the right of an Employer to discharge any of its
employees, with or without cause.
9.4.     Adoption/Withdrawal by Subsidiaries. Any participating affiliate may,
with the consent of the Company, adopt the Plan for the benefit of its employees
who are Eligible Employees by delivery to the Company of a resolution of its
board of directors or duly authorized committee to such effect, which resolution
shall specify the date for which this Plan shall be effective with respect to
the employees of such participating affiliate who are Eligible Employees. A
participating affiliate may terminate its participation in the Plan at any time
by giving written notice to the Company and the Plan Administrator. Upon such a
withdrawal, the Plan Administrator shall transfer the benefits of such
Participants under this Plan with respect to such participating affiliate
directly to such participating affiliate at which time the remaining Employers
shall have no further responsibility in respect of such amounts.
9.5     Gender and Number. Except when the context indicates to the contrary,
when used herein, masculine terms shall be deemed to include the feminine and
singular the plural.
9.6     Headings. The headings of Articles and Sections are included solely for
convenience of reference, and if there is any conflict between such headings and
the text of the Plan, the text shall control.
9.7     Invalidity. If any provision of this Plan shall be held invalid or
unenforceable, such invalidity or unenforceability shall not affect any other
provisions hereof, and the Plan shall be enforced and construed as if such
provisions, to the extent invalid or unenforceable, had not been included.
9.8     Successors and Assigns. The provisions of the Plan shall bind and inure
to the benefit of the Company and each Employer and their successors and
assigns, as well as each Participant and his successors.
9.9     Law Governing. Except as provided by any federal law, the provisions of
the Plan shall be construed in accordance with and governed by the laws of the
Commonwealth of Pennsylvania.
9.10     Compliance with Section 409A of Code. This Plan is intended to comply
with the provisions of section 409A of the Code and shall be interpreted and
construed accordingly.


* * *




7